DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the Request for Continued Examination as filed on 22 DEC 2021; amendments to claims 1, 8, 9, have been entered and considered. 
Claims 1-3, 5-10 are pending and examined. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018-146777, filed on August 3rd, 2018. 	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 	The current claims are being examined according to the earliest effective filing date, July 10rd, 2019. An earlier effective filing date of August 3rd, 2018 may be granted upon receipt of a certified English translation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bontrager et al. (US 2018/0154826 A1), hereinafter Bontrager, in view of Beaven et al. (US 9,785,632 B1), hereinafter Beaven, further in view of Julian et al (US 2020/0058218), hereinafter Julian.            
                                                                                                                                                                                 
As per claim 1, 8, 9: 
Bontrager discloses an information processing apparatus comprising: at least one processor programmed to:, an information processing method causing a computer to execute, and  a non-transitory storage medium stored with an information processing program, the information processing program configured to cause a computer to execute:
display an advertisement on an outer surface of a vehicle ([0026] FIG. 1 illustrates an example installation portion 100 of a vehicle projection system. The disclosed installation portion 100 includes a  	receive an inter-vehicle distance between the vehicle and a following vehicle from a sensor mounted on the vehicle or arranged outside the vehicle ([0032] controller 306 can also include a proximity motion sensor 312 detecting moving vehicles proximate to the vehicle in which the vehicle projection system is installed [0034] The controller 306 can also modify a projection of the visual content by the projector 302 based on whether or not the vehicle is in motion as indicated by the motion sensor 310… the controller 306 can select … content for projection while the vehicle is stopped and one or more proximate vehicles are detected [by the proximity sensor] to be in motion as indicated by the proximity motion sensor 312 [0040] vehicles moving within a detection proximity [inter-vehicle distance] of a proximity motion sensor 312 [0024] the controller may be communicatively coupled to one or more sensors, including a motion sensor, proximity motion sensor, global positioning system radio, light sensor, or other sensor as can be appreciated),	determine whether there has occurred an event affecting the running of the vehicle, based on the inter-vehicle distance obtained from the sensor ([0024] the projector can be coupled to a controller to modify the projected visual content according to operating conditions of the vehicle [an event]. [0032] brake sensor 308 detects whether brakes of the vehicle are currently being applied. The motion sensor 310 detects whether the vehicle is in motion. In an aspect, the motion sensor 310 can include an accelerometer [0033] controller 306 can modify a projection of the visual content by the projector 302 based on whether or not brakes are applied as indicated by the brake sensor 308); and 	changing a display mode of the advertisement in cases where it is determined that the event has occurred ([0024] the projector can be coupled to a controller to modify the projected visual content [change display mode] according to operating conditions of the vehicle. This can include dimming or brightening a projection, switching between static image and dynamic video projected content, applying image or text overlays, or otherwise modifying the projected visual content).

	[at least one processor programmed to: display an advertisement on a display] ([Col. 3, lines 54-59] “The terms “smart sign,” dynamic-translation smart sign,” “electronic display sign,” or “sign” refer to a display device that can detect mobile devices that are in a close proximity to the device and dynamically change the content being displayed on the device based on a preferred language or other characteristics of the detected mobile devices.” [Col. 29, lines 14-19] “Accordingly, various embodiments described herein may be implemented in software, hardware, firmware, or in some combination thereof. The real-time translation server 124 includes memory 1144, one or more processor 1162, I/O interfaces 1166, other computer-readable media 1168, and network interfaces”), 	[receive a consumer distance between the display and a consumer device from a sensor mounted on the display or arranged outside the display, the sensor measuring the consumer distance repeatedly over time] ([Col. 8, lines 21-33] “the smart sign 102 can determine the distance or location of a mobile device 108 relative to the smart sign 102 using the round-trip time of communications sent between the smart sign 102 and the mobile device 108, ultrasonic sensors, or other sensors that detect a distance between two communicating devices known to one skilled in the art. This detected distance can then be compared to the distance that defines the proximity area 302, and if the detected distance is within the proximity area 302, then the mobile device is in the proximity of the smart sign, otherwise it is not.” [Col. 21, lines 44-54] “Process 700 proceeds to block 704, where a location of the mobile device(s) in proximity to the smart sign is determined relative to the smart sign. In various embodiments, the smart sign may utilize a variety of range and directional sensors, technologies, or mechanisms known to those skilled in the art to determine the location of each mobile device relative to the smart sign. In some embodiments, the smart sign may determine the location of each mobile device over a period of time to determine if and in what direction and rate the mobile device is moving relative to the smart sign)[,]	wherein, the at least one processor repeatedly obtains the [consumer] distance from the sensor ([Col. 18, Lines 26-33] “Since users can move around and come and go from the proximity of the smart sign, the smart sign is periodically, continuously, or at predetermined times checking to determine if mobile devices have left the 	makes a determination as to whether a rate of decrease per unit time of the [consumer] distance [is changed] ([Col. 11, lines 12-25] “smart sign 102 can also utilize the direction of travel and rate of movement to determine if it will adjust the displayed content. For example, if mobile device 108b is moving very slowly away from the smart sign 102 and out of the field-of-view area 304, then this slow movement rate may indicate that the user of the mobile device 108b is simply backing up rather than walking away from the sign. In contrast, if mobile device 108e is moving very quickly through the field-of-view area 304 and away from the smart sign 102, then this fast movement away from the smart sign 102 may indicate that the user of the mobile device 108e is walking away from the sign rather than moving into the field-of-view area 304 to look at the smart sign 102. In this way, the smart sign 102 may maintain the content in the preferred language of mobile device 108b, but not add the content in the preferred language of mobile device 108e.”), and	changes the display mode of the advertisement in response to the determination indicating that the rate of decrease is [changed] ([Col. 14, line 65-Col. 15, line 16] “In some embodiments, the dynamic-translation smart sign 102 determines a distance between the mobile device and the dynamic-translation smart sign 102. This distance is utilized by the dynamic-translation smart sign 102 to determine how large the content should be. For example, the further the mobile device is away from the dynamic-translation smart sign 102, the larger the display size of the content, and the closer the mobile device is to the dynamic-translation smart sign 102, the smaller the display size of the content. In some embodiments, as the mobile device approaches the smart sign, the display size of the content may be dynamically changed, e.g., made smaller, to accommodate for the user being closer to the smart sign. In at least one of various embodiments, multiple fields of view or one or more threshold values may be utilized and compared with the distance between the mobile device and the dynamic-translation smart sign 102 to determine the size of the content, such as described above in conjunction with FIG. 3D.”).
 “The terms “smart sign,” dynamic-translation smart sign,” “electronic display sign,” or “sign” refer to a display device that can detect mobile devices that are in a close proximity to the device and dynamically change the content being displayed on the device based on a preferred language or other characteristics of the detected mobile devices. Smart signs may be standalone devices or they may be combined with other electronic devices, and they may be employed in a variety of different situations, settings, or environments…. In some other embodiments, the smart signs may be utilized in other electronic devices, such as, but not limited to, a head unit in an automobile, a television in a hotel room or cruise-ship cabin, a heads-up display in an airplane seat, or other electronic devices.”
Beaven illustrates how the advertising display may be applied to a variety of situations and environments, and one of ordinary skill in the art may apply Beaven’s display and sensors into Bontrager’s vehicle with a reasonable expectation of success. While the combination as cited discloses all of the limitations above, and while Examiner believes one of ordinary skill in the art would find that the combination at least infers that the rate of decrease of time would have been considered in a display mode/displayed presentation in a vehicle, the combination does not specifically disclose the specific use of position of the vehicle as claimed nor the decrease as compared to a threshold. 
	Julian, however does teach: 
Receive an intervehicle distance between a vehicle and a following vehicle form a sensor mounted on the vehicle or arranged outside the vehicle, the sensor measuring the intervehicle distance repeatedly over time, the sensor using a position of the vehicle when measuring the intervehicle distance (at least[ fig 2 and related text, including 054-057] “safe following distance” is calculated: “…sensors, such as RADAR, Ultrasound (SONAR), or LiDAR, may be used to determine the distance to the vehicle ahead…” at [058, 061] “…the driver monitor system may use either visual 212, RADAR, LiDAR, or other systems 210 to determine the relative positions of vehicles around the car.”;  at [067, 096, fig 9 and related text]”vehicle may be monitored by systems, sensors, processors, cameras, etc. installed on or in the vehicle. The vehicle may also be monitored by external cameras, sensors, etc..”, and 
Wherein the at least one processor: 
		Repeatedly obtains the intervehicle distance from the sensor (at least [054-061] as discussed above, the relative positions/distances are repeatedly calculated); and
		[determining] a rate of decrease per time unit of the intervehicle distance becomes equal to or more than  predetermined threshold value, as the event affecting the running of the vehicle (at least [figs 5a-5d and related text] in each of the figures noted, a progression of driver’s speed/distance to the car in front of the driver is calculated – in fig 5a:”…Driver was travelling at 51 miles per hour (MPH), which may be close to freeway speeds. The speed limit on the exit ramp is 35 MPH. There is one car visible ahead at a distance of 5.6 seconds (s) in front of the driver.” In fig. 5b: “The car that was visible ahead of the Driver in FIG. 5A is now only 3.3 seconds ahead of the driver, indicating that the Driver had been travelling at a much faster speed in the intervening interval. The Driver's speed in now 43 MPH.” and at [0108] “5D illustrates the scene as the driver is in the middle of a hard-braking event. The speed is now 23 MPH and dropping quickly. The inertial reading in the wide box at the bottom of the screen shows a pronounced bump which comes to an abrupt end. The maximum G-Force detected was 0.52 G. According to a pre-configured threshold, which may be set to 0.35 G in one example embodiment, the observed high-G event may be classified to be an atypically severe hard-braking event.” And finally, see also, [0111] for an alternate discussion of the “event” affecting the running of the vehicle.)
	[changing information regarding the vehicle] in response to the determination that the rate of decrease is equal to or more than the predetermined threshold value (at least [figs 5a-5d and related text] once a hard braking event is determined, calculations are made as to whether the “event” is attributed to the driver in question, i.e. the vehicle, or another vehicle/circumstance. Julian is analogous to Bontrager/Beaven in that all references disclose a means of monitoring vehicular activity and interactions. One of ordinary skill in the art at the time of filing would have found it obvious to specifically include a threshold rate of decrease as an event, as taught by Julian, in the Speed/distance calculations taught in both Bontrager and Beaven, as Julian specifically teaches the use of a threshold to determine the occurrence of a speed related event. Julian in particular teaches the importance of collecting and analyzing this type of information, in that assorted vehicles are operated by human drivers – and therefore subject to variables of human error/whim (see 003). Monitoring real time driving and making informed conclusions therefore provides context to the driving experience and the human involved (see 004-005). As such, it would have been obvious to consider the enhanced monitoring of Julian in the vehicular based advertisements as aimed at humans in Bontrager/Beaven. 
	
As per claim 2:
 Bontrager/Beaven/Julian discloses the limitations above, and Bontrager also discloses the following:
	wherein in cases where the vehicle is braked, the at least one processor makes a determination that another event affecting the running of the vehicle has occurred ([0032] “controller 306 can select visual content from the media source 304 for projection based on operating conditions of the vehicle. Accordingly, the controller 306 can access one or more sensors including a brake sensor 308, motion sensor 310, and proximity motion sensor 312. The brake sensor 308 detects whether brakes of the vehicle are currently being applied. The motion sensor 310 detects whether the vehicle is in motion. In an aspect, the motion sensor 310 can include an accelerometer. In another aspect, the motion sensor 310 can include a global positioning system (GPS) radio, with changes in GPS location indicating a vehicle in motion. In another aspect, the motion sensor 310 can include a speedometer, with a non-zero speed indicating a vehicle in motion. The controller 306 can also include a proximity motion sensor 312 detecting moving vehicles proximate to the vehicle in which the vehicle projection system is installed.” [0033] controller 306 can modify a projection of the visual content by the projector 302 based on whether or not brakes are applied as indicated by the brake sensor 308).
	While Bontrager discloses detecting a vehicle braking, he fails to disclose a vehicle braking suddenly. Julian discloses the following:
	wherein in cases where the vehicle is braked suddenly, [a] controller makes a determination that [an] event has occurred ([0073] A traffic event may be an inertial event (such as a hard-braking event, a fast 

As per claim 3:
Bontrager/Beaven/Julian discloses the limitations above, and Bontrager also discloses the following:
	wherein in cases where traffic congestion or an obstacle has been detected in front of the vehicle, the at least one processor makes a determination that another event has occurred ([0027] FIG. 2A is a view 200 of example implementation of a vehicle projection system. Shown is a vehicle 201 with a projector 202a affixed near a front end of the vehicle 201 cabin [0031] projector 302 can be coupled to a controller 306 [0032] controller 306 can also include a proximity motion sensor 312 detecting moving vehicles proximate to the vehicle in which the vehicle projection system is installed [0034] controller 306 can select static or still image visual content for projection while the vehicle is stopped and one or more proximate vehicles [traffic congestion] are detected to be in motion as indicated by the proximity motion sensor 312 [FIG. 4] flowchart depicting determining if an event, e.g., traffic congestion, has been detected at block 410).

	As per claim 5:
Bontrager/Beaven/Julian discloses the limitations above, and Bontrager also discloses the following:
	wherein in cases where it is determined that the event has occurred, the at least one processor changes the display mode of the advertisement so as to interrupt the display of the advertisement, or to make a display of attention ([0033] controller 306 can modify a projection of the visual content by the projector 302 based on whether or not brakes are applied as indicated by the brake sensor 308. For example, the controller 306 can increase or decrease a brightness of the projection when brakes are applied. As another example, the controller 306 can apply a video, image, or text overlay when brakes are applied. The overlay can emphasize or indicate that brakes are being applied, or display other information).

	As per claim 6:
Bontrager/Beaven/Julian discloses the limitations above, and Bontrager discloses the following:
	the at least one processor changes the display mode of the advertisement according to the [event] ([0024] the projector can be coupled to a controller to modify the projected visual content [change display mode] according to operating conditions of the vehicle. This can include dimming or brightening a projection, switching between static image and dynamic video projected content, applying image or text overlays, or otherwise modifying the projected visual content).
	While Bontrager discloses changing the display mode according to an event, they fail to disclose calculating a degree of influence of the event. Beaven discloses the following:
	wherein the at least one processor calculates a degree of influence by [an] event around the vehicle from the [consumer] distance ([0116] FIGS. 6A-D, a traffic event may be attributable to an unexpected road condition, such as the sudden appearance of a Pedestrian at a location far removed from a crosswalk. In this example, the cause of the hard-braking event may not be assigned to the Driver, since the Driver responded appropriately to the unexpected and atypical traffic event. According to certain aspects of the present disclosure, the determined cause of the event may impact a summary score of the Driver differently depending on the determined cause. For example, the impact [degree of influence] on the Driver's score may be more positive than it would be if the  and 	changes the display mode of the advertisement according to the degree of influence ([Col. 11, lines 20-35] “smart sign 102 can also utilize the direction of travel and rate of movement to determine if it will adjust the displayed content. For example, if mobile device 108b is moving very slowly away from the smart sign 102 and out of the field-of-view area 304, then this slow movement rate may indicate that the user of the mobile device 108b is simply backing up rather than walking away from the sign. In contrast, if mobile device 108e is moving very quickly through the field-of-view area 304 and away from the smart sign 102, then this fast movement away from the smart sign 102 may indicate that the user of the mobile device 108e is walking away from the sign rather than moving into the field-of-view area 304 to look at the smart sign 102. In this way, the smart sign 102 may maintain the content in the preferred language of mobile device 108b [high degree of influence], but not add the content in the preferred language of mobile device 108e [low degree of influence].”). 	Bontrager and Beaven are analogous references, as both relate to detecting events surrounding the advertisement display system. Bontrager discloses a vehicular advertising system that detects events from sensor data, and changing the advertisement display from the data. However, Bontrager only discloses a “yes-or-no” event determination and advertisement display system, and if an event is detected, the corresponding action is carried out, failing to disclose determining a degree of influence. Beaven discloses an advertisement system that detect events from sensor data, calculating a degree of influence, and changing the display mode of the advertisement based on the degree. For example, Beaven discloses an embodiment in which there are two user devices and corresponding events detected. Both distances and rates of changes of distances are received, and a priority is given to one event, while the other does not cause a change in the advertisement display. Furthermore, the vehicle sensors of Bontrager and Beaven may include a motion sensor or proximity motion sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bontrager and Beaven. Doing so would provide the obvious benefit, motivated by Beaven, of “filtering” out events that are unintentional or not beneficial to the advertiser (e.g., consumer is rapidly moving away from the proximity sensor).

	As per claim 7, 
Bontrager/Beaven/Julian discloses the limitations above, and Bontrager also discloses the following:
	wherein the at least one processor changes the display mode so as to change the size of the display of the advertisement or to interrupt the display, according to the inter-vehicle distance ([0032] controller 306 can also include a proximity motion sensor 312 detecting moving vehicles proximate to the vehicle in which the vehicle projection system is installed [0034] The controller 306 can also modify a projection of the visual content by the projector 302 based on whether or not the vehicle is in motion as indicated by the motion sensor 310… the controller 306 can select … content for projection while the vehicle is stopped and one or more proximate vehicles are detected [by the proximity sensor] to be in motion as indicated by the proximity motion sensor 312 [0040] vehicles moving within a detection proximity [threshold value] of a proximity motion sensor 312…video content will continue to be projected until the vehicle stops moving, the brakes are released, or proximity movement is detected. [0024] the projector can be coupled to a controller to modify the projected visual content [change display mode] according to operating conditions of the vehicle. This can include dimming or brightening a projection, switching between static image and dynamic video projected content [interrupting], applying image or text overlays, or otherwise modifying [interrupting] the projected visual content).
	While Bontrager has been found to teach each and every element of claim 7, in the interest of compact prosecution the Examiner notes that Beaven also discloses the following:
	wherein the at least one processor changes the display mode so as to change the size of the display of the advertisement or to interrupt the display, according to the [consumer] distance ([Col. 15, lines 45-54] “Similar to what is described elsewhere herein, the dynamic-translation smart sign 102 can determine a distance between each mobile device and the dynamic-translation smart sign 102. These distances can be utilized by the dynamic-translation smart sign 102 to determine the display size of each translated content. For example, the translated content for the mobile device that is closer to the dynamic-translation smart sign 102 may be larger than the translated content for the mobile device that is further from the dynamic-translation smart sign 102.”)

	As per claim 10, 
Bontrager/Beaven/Julian discloses the limitations above, and while Bontrager discloses inter-vehicle distances, they fail to disclose threshold values. Beaven further discloses the measured consumer distance, and threshold display values:
	wherein based on the [consumer] distance repeatedly obtained from the sensor ([Col. 13, lines 1-5] “In various embodiments, the field-of-view-area sections 304c and 304d may be defined as distance ranges from the smart sign 102 or a threshold distance value may be used as the defining distance that separates the field-of-view-area sections.”), the at least one processor:	displays no advertisement in response to determining that the [consumer] distance is greater than a first threshold value ([Col. 17, lines 11-17] “As such, each dynamic-translation smart sign 102 may include a timeout function that returns the display of content to the default language if a mobile device does not enter its proximity within a predetermined amount of time, or if a dynamic-translation smart sign 102 does not detect a previous mobile device in its proximity within a predetermined amount of time.” [Col. 18, lines 23-36] “(94) If there is one or more mobile devices in the proximity of the smart sign, then process 600 flows to block 606; otherwise, process 600 loops to block 602 to display the content in the default language. Since users can move around and come and go from the proximity of the smart sign, the smart sign is periodically, continuously, or at predetermined times checking to determine if mobile devices have left the proximity of the smart sign or if new mobile devices have come in the proximity of the smart sign. Accordingly, the smart sign is dynamically determining which mobile devices are in proximity to the smart sign, and if there are no mobile devices in the proximity of the smart sign, the smart sign returns to displaying the content in a default language at block 602.”),	displays the advertisement at a first size in response to determining that the [consumer] distance is less than or equal to the first threshold value and greater than a second threshold value ([FIG. 3E], [Col. 13, lines 51-67] “70) In this illustration, the mobile device 108a is located in and assigned to the field-of-view-area section 304e, the mobile device 108b is located in and assigned to the field-of-view-area section 304f, and the mobile device 108c is located in and assigned to the field-of-view-area section 304h. If the preferred language of the user of the mobile device 108b is German, the preferred language of the user of the mobile device 108a is French, and the preferred language of the user of the mobile device 108c is Italian, then the German translated content and the . 

Response to Arguments
Applicants remarks as filed 22 DEC 2021 have been fully considered. 
Applicant’s remarks begin on page 6. Applicant’s additional amendments as noted on page 6 have been found to negate the 112b rejections mentioned in the AFCP 2.0 proceedings. 
Applicant discusses Bontrager on page 7 – it appears Applicant is asserting Bontrager does not teach the rate of decrease – Examiner notes that Julian is cited to this limitation in the current action. Examiner notes Julian has a large amount of disclosure regarding the distance between two vehicles as it pertains to the safety of the driver/occupants. 
Similarly, it appears Applicant is highlighting the predetermined distance as found in Beaven – Beaven changes display content based on the distance from a user to a sign as determined by sensors. It is not alleged Beaven teaches an inter vehicular distance per se, only the change of the advertisements as they pertain to the distance between the sensor and the advertisement location itself. 
As noted above, Julian discloses a rate of decrease of speed as well as the commensurate or related distance between two vehicles – i.e. as a hard braking event occurs or begins to occur. Julian discloses that such an event is determined specifically by a threshold being exceeded. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180047056, to Kim, discloses using an image of a vehicle to determine speed of approach, and choose a billboard advertisement based on the determined moving speed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622